internal_revenue_service no third party contact national_office technical_advice_memorandum district_director ae hz vas a key district_office ep eo information copy chief ep eo division ope th taxpayer's name taxpayer's address taxpayer's identification_number group exemption number years involved date of conference m i g i g w o i o i m i m a i x i o i issues whether under the circumstances described the post meets the requirements for continued recognition of exemption as an organization described in sec_501 of the internal_revenue_code with deductibility of contributions under sec_170 and sec_2522 if the post remains exempt under sec_501 of the code whether bar canteen income from nonmembers and paying guests room and prey ‘we a eo parking lot rental income and instant bingo and other gambling revenues constitute unrelated_business_taxable_income under sec_512 whether the post's sale of pull-tabs results in its being liable for the gambling excise_taxes under sec_4401 and sec_4411 of the code facts the post is a veterans’ organization that was incorporated on b the post is exempt under sec_501 of the code as an organization described in sec_501 and has deductibility of contributions under sec_170 and a purposes include perpetuating america preserving the memories of our veterans post membership is limited to persons described in and promoting social welfare the b constitution the post is included in the b group exémption the post’s primary the -post has members post activities include the operation of a bar and canteen seven days a the post's community activities include b baseball boy scouts hospital assistance an epilepsy program boys state the f society alzheimer’s waik honor guard special olympics cerebral palsy eye bank assisting the needy and veterans’ day and memorial day ceremonies in big_number volunteer hours were spent on community activities in - big_number hours and in - big_number hours week hours per day with happy hour held five days a week sold at the bar post operates three poker machines and a game room the h room is rented to post members and the public business flag donations and a baseball team other activities include fundraisers to support local youth organizations the post also maintains a stamp machine that sells pull-tabs four parking spaces are rented to an adjacent pull-tabs are the the bar canteen poker machines pull-tab sales and game room activities are available to post members and guests d and f members as well as members the of other b posts and members of other unrelated veterans’ groups and posts canteen where sandwiches are served is open to all veterans members of the post sign in guests while members of other posts sign themselves in facilities do not appear to be open to the general_public except for the members of a local g post which does not have a post home there is facility and the rules for guests are posted on the door a key entry to the the the post has operated poker machines since date when four video poker machines were loaned to the post by a member at no cost these machines were donated to the post by the member on date the post currently fo c ue k he counts funds daily under state law it is lawful to operate poker machines for has three machines the club manager is the only person who has keys to the poker machines vending machines and game room subtracting payouts for the last business_day and recording the netted figure in the post's receipts book amusement only it is unlawful to operate poker machines and make payouts credits earned by players at the machines can be cashed in at the bar by a barmaid who maintains a ledger and records the date names and amounts paid out no records of payments by the barmaids on the poker machines were kept for years prior to tax_year the morning and afternoon barmaids use the same register recordings of poker payouts are placed in the office safe in a cash_box and payouts are totalled and recorded in the daily si eets for both morning and afternoon barmaids by the club manager after amounts are paid out the barmaid clears the credits on the machines at the end of the workday the register tape winning pull-tabs and receipts the post's representatives stated that pull-tabs are sold in case lots with a set amount of winning cards so that it is possible to match proceeds with cases the vending machines pool table and juke box ail have counters amounts earned per counter are reconciled with bank_deposits the post has filed forms for all years under examination forms 990-t were filed for all years under examination relating to receipts from poker machines the post reported the netted receipts on hali rentals and parking space rentals the receipts from the pull-tabs tip jar receipts vending machine the forms and emblem sales were reported as contributions and the poker machine receipts were reported in gross_sales revenues were understated on the forms filed the key district_office koo noted that total an auxiliary d supports the post and is separately chartered by the b auxiliary national constitution and by-laws d is exempt under the group ruling issued to e which issues membership cards to members of d members are permitted to use the post's facilities and participate in the programs and services of the post they cannot vote at post meetings hold positions as a post officer or serve or be appointed to a post committee revenues generated are recognized as post income the auxiliary’s f is a society within the post that is separately chartered but has no employer_identification_number members of f must be a son or grandson by f’s members cannot vote at post blood marriage or adoption of a war_veteran meetings hold positions as post officers or serve on post committees f has no authority to assume contractual obligations programs and services and have full use of the premises e's members participate in post e's members have i ‘ keycards which provide building access remitted to the state and national_office by the post on form_990 members are veterans who are also members of the posi dual members while some members of f are young people under the age of the post’s representatives stated that most of f’s dues are collected by the post and f’s income and expenditures are reported issue - law sec_501 c of the code provides for the exemption fram federal_income_tax of a post or organization of veterans of the united_states armed_forces if such post or organization is a organized in the united_states or any of its pussessions b at least percent of the members of which are past or present members of the armed_forces_of_the_united_states and substantially_all of the other members of which are individuals who are cadets or are spouses widows or widowers of past or present members of the armed_forces_of_the_united_states or of cadets and c no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1 c -1 of the income_tax regulations provides that to be described in sec_501 c of the code an organization must be operated exclusively for one or more of the purposes listed in that section c -1 c of the regulations lists as one of these purposes the provision of social and recreational activities for the organization's members section sec_1_501_c_19_-1 c of the regulations provides that an organization to promote the social welfare of the described in sec_501 of the code must be operated exclusively for one or more of the following purposes community as defined in sec_1 c -1 a of the regulations to assist disabled and needy war veterans and members of the united_states armed_forces and their dependents and the widows and orphans of deceased veterans to provide entertainment care and assistance to hospitalized veterans or members of the armed_forces_of_the_united_states to carry on programs to perpetuate the memory of deceased veterans and members of the armed_forces and to comfort their survivors to conduct programs for religious charitable scientific literary or educational_purposes to sponsor or participate in activities of a patriotic nature to provide insurance benefits for their members or dependents of their members or both or to provide social and recreational bled activities for their members in senate report no 92nd cong 2d sess congress stated that for purposes of sec_501 of the code substantially_all mean sec_90 therefore of the percent of the members that do not have to be past percent or present members of the armed_forces_of_the_united_states percent have to be cadets or spouses etc organization’s total membership may consist of individuals not mentioned above thus only percent of a sec_501 c sec_6001 of the code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 a of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shail file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and a statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously is held exempt on the grounds that the organization has not established that it observing the conditions required for the continuation of exempt status the service held that the failure or issue - rationale an organization described in sec_501 c of the code carries out activities in furtherance of its exempt purposes only when the activities are exclusively in furtherance of the purposes listed in sec_1 c -1 c of the regulations among these purposes is the provision of social and recreational activities for its members therefore when a veterans’ organization described in sec_501 provides social and recreational activities for its members or for guests whose expenses are paid_by members it furtherance of its exempt purposes is engaged in activities in oo _ where goods or services are furnished to nonmembers who provide generally if an organization has not payment for such goods or services their furnishing is outside the scope of sec_1 c -1 c of the regulations kept adequate books_and_records concerning its financial transactions with nonmembers and more than percent of its gross_receipts are derived from sales transactions eg restaurant and bar sales the presumption will be that the organization’s exempt status should be revoked because it in sec_501 c activities however this presumption may be rebutted facts and circumstances must be reviewed to determine whether or not the organization primarily engaged in sec_501 activities is not primarily engaged all here the post has presented evidence that during the years under examination it engaged in activities that were in furiherance of exempt purposes under sec_501 c of the code such activities include patriotic activities social activities membership meetings and various charitable and socia welfare activities during the time of the examination there was no permanent mechanism in place to maintain records to distinguish between income from veteran members members’ families bona_fide guests auxiliary members and non-veterans in activities such as the bar canteen gambling and social activities however the information provided indicates that only limited income would have been from nonmembers or unrelated sources under these circumstances members of the general_public if any using the post's facilities may raise an unrelated_business_income_tax ubit issue see infra but would not adversely affect the post's tax-exempt status under sec_501 c of the code whether members of the d auxiliary and the e society should be considered members of the post for purposes of sec_501 of the code must be considered to determine if the post meets the membership requirements of sec_501 the members of an sec_501 auxiliary that is related to a post here are not considered members when the auxiliary is the d auxiliary is separately formed and is recognized as tax-exempt therefore the auxiliary members are not considered members of the post a separate organization the information presented indicates that although the e society has its own charter it is not otherwise independently formed and operated as a separate organization but is an activity within the post tests under sec_501 of the code adutt members of the fe society should be treated as members of the post members of the e society who are under years of age should not be considered members of the post as this is program that furthers the post’s exempt purposes for purposes of the percentage since most of the members of a youth the e society are also members of the post dual members this would not adversely impact the post’s exemption under sec_501 as non-veteran members of the f society comprise less than of the post’s total membership therefore the post would fall within the membership limitations under sec_501 although the post’s completing of its forms for the years in question was not entirely sufficient we believe the post has generally maintained the records required under sec_6001 of the code to determine that it meets the requirements for continued recognition of exemption under sec_501 c unlike the situation described in revrul_59_95 supra any failings of the post with respect to recordkeeping and filing returns do not rise to a level that would support revocation of exemption under sec_501ic consider whether an inadequate records notice may be appropriate under these circumstances the kdo may wish to issue - conclusion based upon the information presented the post meets the requirements for continued recognition of exemption as an organization described in sec_501 c of the code with deducibility of contributions under sec_1 c and a issue - law sec_511 of the code provides for the taxation of unrelated_business_taxable_income of organizations described in sec_501 sec_512 of the code provides in part that the term unrelated_business_taxable_income means the gross_income derived by an organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less certain deductions and computed with the modifications provided in sec_512 sec_512 of the code excludes rents_from_real_property and all rents from personal_property leased with such property if the rents attributable to such personal_property are an incidental amount of the total rents received exclusion does not apply if more than of the lease is attributable to personal_property or if the determination of the amount of such rent depends on the income or profits derived by any person from the property leased the sec_1_512_b_-1 c of the regulations excludes rents from rea property and rents from personal_property leased with real_property if the rents attributable to personal_property generally do not exceed percent of the total rents from all property leased sec_1 b -1 c of the regulations states that payments for the use or occupancy of rooms and other space where services are also rendered to the occupant such as for the use or occupancy of rooms or other quarters in hotels boarding houses or apartment houses furnishing hotel services or in tourist camps or tourist homes motor courts or motels or for the use or occupancy of space in parking lots warehouses or storage garages do not constitute rent from generally services are considered rendered to the occupant if they real_property are primariiy for his convenience and are other than thuse usually or customarily rendered in connection with the rental of rooms or other space for occupancy only whereas the furnishing of heat and light the cleaning of public entrances exits stairways and lobbies the collection of trash etc are not considered as services rendered to the occupant the supplying of maid service for example constitutes such service sec_513 of the code provides that the term unrelated_trade_or_business means any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis of the term does not include any trade_or_business its exemption under sec_501 in which substantially_all the work in carrying on such trade_or_business is performed for the organization without compensation sec_513 of the code provides that for the purposes of this section the term trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services activity does not lose identity as a trade_or_business merely because it within a larger aggregate of similar activities or within a larger complex of other endeavors which may or may not be related to the exempt purposes of the organization where an activity carried on for profit constitutes an unrelated_trade_or_business no part of such trade_or_business shall be excluded from such classification merely because it does not result in profit is carried on an sec_513 of the code provides that the term unrelated_trade_or_business does not include the conduct of certain bingo_games congress passed pub law sec_311 subsequently clarified in by public law sec to apaly the same treatment to certain other in bll games of chance that were then in operation and conducted under a state law enacted on date subsequently amended to date this law applies only to gaming activities conducted in the state of north dakota announcement 1989_45_irb_41 was published by the service as a reminder to tax-exempt organizations that income from the public conduct of certain bingo_games and other gaming activities may be subject_to the unrelated the announcement business income_tax imposed by sec_51 a of the code currently income from the conduct of recaps the rules applicable to this area charitable gaming activities other than bingo is excluded from the definition of unrelated_business_taxable_income only in the state of north dakota revrul_69_178 1969_1_cb_158 provides thac income from a short term lease that included utilities and janitorial services was rent within the meaning of sec_512 of the code and should be excluded in determining unrelated_business_taxable_income issue - rationale although the post is exempt from federal_income_tax under sec_501 of the code it is still subject_to tax on income derived from any the post is subject_to the unrelated_trade_or_business regularly carried on by it unrelated_business_income_tax on such income if three conditions are present the income is from a trade_or_business the trade_or_business is regularly carried on and the trade_or_business is not substantially related to the exercise or performance by the post of its exempt_function the sale_of_goods or performance of services for the production_of_income is a trade_or_business even when undertaken by a tax-exempt_organization the post derives profits from activities such as the sale of food and beverages gambling activities room and parking lot rentals and displays the required profit such activities therefore constitute a trade_or_business for purposes of motive sec_513 of the code a trade_or_business is considered to be regularly carried on when the activity is conducted with sufficient frequency and continuity to indicate a continuing purpose of the post to derive some of its income from such activity the post's activities occur on a very frequent basis and therefore these activities are regularly carried on clearly the post’s activities constitute a regularly carried on trade or the real issue here however iswhether these activities are business t substantially related to the post’s exempt purposes and whether any of the _exceptions contained in sec_512 - of the code are applicable activity can be considered substantially related a nexus must exist between the goods sold or the services provided and the accomplishment of the post’s exempt a nexus does exist then the revenue generated from such activities purposes will not be treated as unrelated_business_taxable_income before any if sec_1 c -1 c of the regulations lists the provision of social and recreational activities for its members as one of the appropriate exempt purposes of a veterans’ organization bar or restaurant for its bona_fide members any socializing or recreational endeavors sponsored or facilitated by a post should first and foremost focus on the bona_fide veteran members use of a post’s facilities by those other than such veterans needs to be closely scrutinized this provision permits a post to operate a with respect to sales of food and beverages gambling activities and hall failing within the nontaxable category are bona_fide and parking lot rentals for purposes of sec_501 c of the code revenues derived from bona_fide members are not taxable while amounts from the general_public are subject_to tax guests ie individuals who are accompanied by a bona_fide member and who do also coming within the not themseives pay for food beverages or gambling nontaxable category are certain family members and relatives of the bona_fide members including spouses children grandchildren parents grandparents and siblings these categories of individuals are set forth in sec_4 c -1 d of the regulations which denotes the membership requirements for auxiliary units of veterans’ organizations post’s auxiliary units or societies would fall within the nontaxable category in computing unrelated_business_taxable_income also members of the one question presented is whether the use of the post's facilities by a as organized member of the e society furthers the exempt_purpose of the post the f society is an appropriate post function and the use of the post's facilities in most instances would be appropriate income from members of the e society would meet the substantially related test as their activities are sponsored by the post and further post purposes based upon the information presented another nontaxable category consists of individuals who although they are not members of the local post are members of other posts that are covered by the b group exemption in accordance with this category any bona_fide member of a state or national b organization or a local b post could partake of the social and recreational activities offered by the post any revenues resulting from such activities would not constitute unrelated businass taxable_income because the -llg substantially related test under sec_513 of the code would be met on the other hand the substantially related test would not be met where food beverages and gambling activities are made available to nonmembers of the post paying quests members of the public and members of veterans’ organizations not part of b such as g foregoing categories of individuals does not contribute importantly to the accomplishment of any exempt_purpose listed in sec_1 c -1 c of the regulations thus providing goods and services to the tax with respect to h in connection with some of the rental activities it appears that the post with regard to amounts derived from the h room rentals the prior analysis is also applicable to the extent that use of the h room by members and individuals in other nontaxable categories would not be subject_to room rentals that would otherwise be taxable the question presented is whether such amounts constitute rent from real_property that may be excluded from the computation of unrelated_business_taxable_income under sec_51 b of the code may be providing food and beverage services that would result in these amounts not being treated as excludable rental payments see section dollar_figure b -1 c of the regulations amounts from other rental activities such as those involving no providing of services do meet the requirements under sec_512 as rent from real_property organization described in revrul_69_178 supra which was paid only for_the_use_of space been reported as unrelated_business_taxable_income under sec_512 in accordance with sec_1_512_b_-1 c such amounts would not be treated as rent from real_property the post's representatives have stated that parking lot revenues have in these instances the post appears to be similar to the also thus amounts attributable to video the aforementioned distinction between nontaxable members et al and taxable members of the public is also applicable to amounts derived from video poker machines and so-called instant bingo poker machines and instant bingo played by members of the post would not be subject_to tax because such activities are substantially related to the accomplishment of social and recreational purposes set forth in sec_1_501_c_19_-1 of the regulations ft should be noted even if some gambling activities may violate state or local law that neither video poker machines nor instant bingo meet any of the exceptions in sec_511 - such as the exception for bingo set forth in sec_513 therefore amounts derived by the post from individuats who fall within the previously described taxable categories constitute unrelated_business_taxable_income see julius m israel lodge of b’nai b‘rith no v commissioner t c memo aff'd 98_f3d_190 5th cir the same conclusion would be reached issue - nclusion there is no ubit on income from members of the post members of its a auxiliary and society bona_fide guests members of other b posts and h room rentals that do not include food and beverage services bar canteen pull tabs instant bingo and video poker income from b nonmembers paying guests members of the public and members of unrelated veterans’ organizations such as g is subject_to ubit c income from h room rentals to nonmembers where the rent includes food and beverage services and parking lot rentals is subject_to ubit issue - law sec_4401 of the code imposes on any wager authorized under state law a tax equal to dollar_figure percent of the amount wagered and on any wager not authorized under state law a tax equal to percent of the amount wagered sec_4411 of the code imposes a special tax of dollar_figure per year to be paid_by each person who is liable for the tax imposed under sec_4401 or who is engaged in receiving wagers for or on behalf of any person so table sec_4411 of the code substitutes dollar_figure for dollar_figure in subsection a in the case of any person whose liability for tax under sec_4401 ts determined only under paragraph of sec_4401 and any person who is engaged in receiving wagers only for or on behalf of persons described in paragraph sec_4421 of the code provides that wagers include lotteries conducted for profit but sec_4421 excludes from the term lottery any drawing conducted by an organization exempt from tax under sec_501 and sec_521 if no part of the net_proceeds derived from such drawing inures to the benefit of any private_shareholder_or_individual tip jar and pull-tab games have been determined to be forms of lotteries see revrul_54_240 1954_1_cb_254 and revrul_57_258 1957_2_cb_418 also they are considered drawings for purposes of the exclusion provided by sec_4421 issue - rationale h3- amounts wagered in drawings conducted by exempt_organizations are not subject_to wagering tax as long as no part of the net_proceeds inures to the benefit of any private_shareholder_or_individual generally under the rationale of 783_f2d_69 7th cir raising substantial revenue from wagering activities open to the public for a long period of time to defray organizational operating_expenses and to subsidize membership recreational and social activities constitutes private_inurement if the wagering activities are not open to the public but are limited to members and bona_fide guests the use of the proceeds to defray operating_expenses etc does not constitute inurement also see 456_f2d_152 2d cir to sustain an assertion of tax the facts musi‘shuw the source and it for example if disposition of the net_proceeds from wagering is shown that wagers were accepted from nonmember guest sources the wagering proceeds were commingled with other bar or bingo revenue and those proceeds were applied in part for general operating_expenses or to subsidize the bar and food operations and in part for charitable purposes a proportionate amount of the wagering proceeds could be deemed to have inured to the benefit of the members f on the other hand the wagering revenue is separately accounted and is earmarked solely for charitable purposes no inurement can be attributed to the wagering activities and no liability for tax arises the facts as presented do not adequately demonstrate that the proceeds have not inured to the benefit of private individuals issue - conclusion based upon the above the post has not met the exception of sec_4421 of the code as it has not shown that funds were not spent for operating_expenses the post has not shown that inurement did not occur a copy of this memorandum is to be given to the organization sec_6110 of the code provides that it may not be used or cited as precedent -end- 3x0
